— In an action to recover damages for personal injuries and property damages, the defendants appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated June 12, 1985, which set aside a jury verdict in favor of the defendants and against the plaintiff and ordered a new trial.
Order affirmed, with one bill of costs payable by the defendants appearing separately and filing separate briefs.
The trial court did not abuse its discretion in setting aside the jury verdict on the ground that it was against the weight of the credible evidence (see, Nicastro v Park, 113 AD2d 129). Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.